Citation Nr: 1735113	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to May 6, 2009 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans' Law Judge in November 2015.  A transcript of that proceeding is of record.

This matter was previously before the Board in February 2016 and November 2016 when it was remanded for additional development.  It is again before the Board.


FINDING OF FACT

The most persuasive and probative evidence of record indicates that as of January   1, 2008 but no earlier, the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSION OF LAW

The requirements to establish entitlement to an effective date of January 1, 2008, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.156, 3.400, 3.340, 3.341, 4.16, 4.19 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by October 2007 and May 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board notes that actions requested in the prior remands have been undertaken.  In this regard, updated VA treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

A November 2009 rating decision granted entitlement to TDIU, effective May 6, 2009.  The Veteran disagreed with the assigned effective date.
In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation claims therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125.

The Board notes that 38 C.F.R. § 3.155 was recently amended.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, for the purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.       38 C.F.R. § 3.1(p) (2016).  

As to the date of entitlement, the term "date entitlement arose" is not defined in    the current statute or regulation.  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (West 2014).  

With regard to the criteria for TDIU, VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there   is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but     it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4         Vet. App. 361 (1993).

In various correspondences the Veteran and his representative asserted that September 14, 2007, the date the Veteran's TDIU claim was received, is the    proper effective date.  

Initially, the Board notes that the schedular requirements for the assignment of a TDIU have been met throughout the pendency of the appeal.  

With regard to the procedural history of the case and date of claim, a June 19, 2007 Board decision denied entitlement to a TDIU.  On September 14, 2007 VA received a claim for entitlement to a TDIU.  In his correspondence, the Veteran informed VA that he had been awarded Social Security Administration (SSA) disability benefits, submitted a copy of the fully favorable SSA decision, and requested that the RO reconsider the claim.  That claim was denied in a June 2008 rating decision. Within a year of that rating decision, the Veteran submitted new and material evidence, including tax information and a June 2, 2009 VA Form 21-8940, and requested reconsideration of his claim.  As the evidence was received within the one year appeal period, the June 2008 rating decision did not become final and the Veteran's claim relates back to his September 14, 2007 claim.  38 C.F.R. § 3.156(b) (2016).
Accordingly, the proper effective date is the earliest date that it is factually ascertainable that the Veteran's service-connected disabilities precluded substantially gainful employment consistent with his education and occupational experience.  The record indicates that the Veteran was working as a part-time accountant and tax preparer throughout the pendency of the appeal.  However,       he asserts that he was self-employed because he was unemployable in other  settings and that his self-employment was not substantially gainful.  

An August 2007 SSA decision found that the Veteran had not engaged in substantial gainful activity since January 1, 2005.  The decision noted that the Veteran worked part-time as a tax preparer but determined that his income did     not rise to the level of substantially gainful.  With regard to the cause of his unemployability, the SSA found that the Veteran had severe impairment resulting from his degenerative disc disease, coronary artery disease, and anxiety disorder.  

The Veteran was provided VA examinations in March 2008.  The mental conditions examiner noted that the Veteran worked as an accountant for many years and continued to work 3-4 hours per day at his own small accounting business doing payroll for a few small businesses.  The examiner opined that the Veteran was     able to maintain his activities of daily living, that his thought processes and communication were impaired only on a subjective basis, and that he had social impairment due to his general reclusiveness secondary to his depression and chronic pain.  The examiner opined that the Veteran was employable from a psychiatric standpoint, but that he would need a work setting which could accommodate his chronic back pain and need to shift positions and move about.  The examiner further noted that the Veteran's medications for chronic pain were significant and resulted in some sedation.

The Veteran was also provided a medical evaluation to assess the effect of his service-connected physical disabilities on his ability to perform employment tasks.  The Veteran noted that he was self-employed on a part-time basis preparing tax returns.  He reported that he had to schedule his appointments 2-3 hours apart because of his back pain and inability to sit for long periods, adding that he was only able to perform 2-3 appointments per day as a result and was not able to do     a full-time job because of his pain and the side effects of his pain medication, specifically his bi-daily morphine and occasional Vicodin use.  The Veteran     noted that his pain medications left him drowsy, confused, and unable to function properly.  He reported losing many clients because of his slowness in performing his work.  With regard to employability, the medical examiner noted that the Veteran had radicular type pain, especially with sitting for more than two hours,  and that he was unable to stand or walk for more than 15 minutes. With regard       to mental functioning, the examiner noted that the Veteran had no lack of communication skills, but had difficulty focusing and concentrating on work secondary to his pain medication.  The examiner opined that sedentary employment would be feasible for the Veteran if he was able to either lie down or get up and walk for 10-15 minutes every two hours.  The examiner noted that the Veteran was able to do such at his current self-employment.  

In a May 2009 correspondence the Veteran asserted that although he had worked   part-time, his employment was not substantially gainful.  He reported that his back disability prevented him from sitting or standing for long periods and that he had reduced his self-employment hours due to recurrent pain.  He also noted that his  client base had shrunk due to his inability to meet customer deadlines and concentrate secondary to the side effects of his medication.  The Veteran asserted that even with self-employment, the high frequency of required breaks and inability to concentrate severely limited his income and did not allow him to produce substantially gainful income. The Veteran noted that he changed his tax preparation businesses structure and tax reporting in 2008 to a family partnership to reflect the fact that his wife was now assisting him with his business.  His enclosed 2007 Schedule C showed that the gross earnings for the Veteran's tax and account business were $30,851, and the net earnings were $3,210.  The Veteran also enclosed his 2008 Schedule K-1 indicating ordinary business earnings of $4,305.  However, he did not include applicable      forms for 2008 indicating the partnerships gross earnings, detailing the applicable partnership expenses, or his share of net earnings.  

On his June 2009 VA Form 21-8940, the Veteran reported that he was self-employed, that he worked approximately 20 hours per week, that his highest      gross earnings per month was approximately $600, that he earned $350-400 per month, and that his total income in the last 12 months was approximately $5,000.  

The Veteran was provided VA physical and mental examinations in July 2009.  The physical examiner noted that the Veteran was presently unemployed and had last worked full-time in 2000 and had to quit that job because of low back pain.  It was noted that the Veteran was able to carry out a very limited occupation doing part-time self-employed work as an accountant, which allowed him to manage his own schedule and change body positions multiple times.  The Veteran reported that in the last year he had missed approximately 100 days of work because of back pain.  The mental disorders examiner opined that the Veteran was able to maintain activities of daily living, that the Veteran did not display inappropriate behavior, and that his thought processes and communication were not impaired.  The examiner opined that the Veteran's social functioning was impaired in that he had difficulty engaging in    some activities due to his panic disorder.  The examiner indicated that the Veteran's employment was negatively impacted due to depression.  The examiner opined that the Veteran was employable from a psychiatric standpoint, but acknowledged that he had some disruptions in his part-time employment due to difficulties with motivation and concentration on the job secondary to his depression.

In a September 2009 statement the Veteran stated that his disabilities required him to take narcotic medication on a daily basis.  He asserted that his medication interfered with his concentration and alertness, and precluded full-time employment.  He stated that while he was able to function for a few hours each day, during which time he attempted to work as much as possible, his income from was not substantially gainful.

At his November 2015 hearing, the Veteran testified that he had been an accountant for over 20 years and had his own practice, but that he now had a hard time sitting, standing, or working for prolonged periods.  He reported that he was last employed full-time in January 2000, when he sold his insurance business because he could not maintain the long hours needed to run the business.  He stated he had subsequently 
had worked part-time preparing income tax returns, but noted he earned substantially less money than he had historically.  

In December 2016, the Veteran submitted additional documentation related to his 2008 federal tax filing.  His 2008 Schedule K-1 and Schedule E-1 indicate gross earnings for his tax and accounting partnership of $8,610 and net earnings of $6,419.  The Veteran's partnership share was $4,305 of gross earnings and $3,210 of net earnings.

After reviewing the evidence of record, the Board finds that an effective date of January 1, 2008, but no earlier, for the grant of entitlement to TDIU is warranted.  

While the Board acknowledges that the Veteran's disabilities result in significant interference, his 2007 tax documents indicate that the gross earnings from his business were $30,851.  VA's Adjudication Procedure Manual, M21-1, indicates    that when deciding whether self-employed individuals are unemployable low gross earnings support a finding of marginal employment and high gross earnings that indicate the Veteran is capable of engaging in a substantially gainful occupation.    See M21-1, IV.ii.2.F.3.b (accessed August 10, 2017).  In the present case, the Veteran's gross earnings of $30,851 well exceed the 2007 United States Department of Commerce, Bureau of the Census, poverty threshold of $10,201, for one person.  While the Board acknowledges that the Veteran's low net earnings of $221 were below the poverty threshold, that figure was calculated by deducting $27,136 in expenses, including $10,988 in repairs and maintenance to his home office, which    his 2008 Schedule E indicates is approximately 14 percent of his personal residence, $4,700 in vehicular expenses, $3,494 expense for business use of his personal residence, and $3,325 in meals and entertainment.  VA's Adjudication Procedure Manual, M21-1, indicates that "[t]he inability to make a profit is not always indicative of the inability to engage in substantially gainful employment."  Id.  In the present case, notwithstanding the Veteran's low net earnings, his gross earnings, which well exceed the poverty threshold, weigh heavily against a finding that he was unable to engage in substantially gainful employment.  

In contrast, the Veteran's 2008 tax information indicates that his business earnings sharply declined.  Specifically, his gross partnership earnings were $8,610, with $4,305 being the Veteran's share.  As the partnership's gross earnings are well below the poverty threshold of $10,400, the Board finds that effective January 1, 2008, it is at least as likely as not factually ascertainable that the Veteran was unable to engage in substantially gainful employment.  

The Board acknowledges the Veteran's contentions that his self-employment was marginal throughout the pendency of the appeal because his service-connected disabilities precluded full-time work, necessitated frequent breaks, and limited his ability to earn income.  Nevertheless, the Board finds that the 2007 tax information significantly outweighs the Veteran's lay statements in assessing his employment capacity.  Additionally, the Board has not overlooked the August 2007 SSA decision that found that the Veteran had not engaged in substantial gainful activity since January 1, 2005.  Nevertheless, that decision is not binding upon the Board and is afforded little probative value because the SSA finding was based solely on the Veteran's taxable earnings.  As noted above, because the Veteran was self-employed throughout the pendency of the appeal his net earnings are not dispositive.  

Based on the foregoing, entitlement to an effective date of January 1, 2008, but no earlier is warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against entitlement to an effective date earlier than January 1, 2008, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of January 1, 2008, but no earlier, for the award of a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


